NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



BRYAN CURTIS,                              )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D14-1661
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 5, 2015.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




BLACK, Judge.

             Bryan Curtis challenges his convictions and sentences for attempted

murder, aggravated battery, false imprisonment, grand theft motor vehicle, and grand
theft. Because the judgment includes adjudications for offenses to which Curtis did not

plead, we reverse in part.1

              The record reflects that Curtis entered open pleas of guilty to attempted

murder, aggravated battery, and false imprisonment. The plea form indicates that

Curtis was pleading to those charges, and nothing in the transcript of the change of plea

hearing otherwise specifies that Curtis pleaded to grand theft motor vehicle or grand

theft. Nonetheless, the judgment includes adjudication for the theft charges. "This was

fundamental reversible error to which no objection was required." Brown v. State, 960

So. 2d 905, 905 (Fla. 2d DCA 2007).

              Accordingly, the convictions for grand theft motor vehicle and grand theft

are reversed. The convictions for attempted murder, aggravated battery, and false

imprisonment are affirmed. We remand for the trial court to enter an amended

judgment and to resentence Curtis accordingly.2

              Affirmed in part, reversed in part, and remanded with instructions.

KELLY and WALLACE, JJ., Concur.




              1
               This appeal was initially briefed pursuant to Anders v. California, 386 U.S.
738 (1967), but this court ordered supplemental briefing on the issue of whether the
charges of grand theft motor vehicle and grand theft were disposed of via plea or
otherwise, as the plea form nor the record on appeal addressed these charges.
              2
               Curtis was sentenced to 12.325 years, the lowest permissible sentence
pursuant to his scoresheet.


                                           -2-